Case 1:19-md-02902-RGA Document 552 Filed 08/04/21 Page 1 of 2 PageID #: 7260




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 In re Sitagliptin Phosphate (’708 & ’921)              MDL No. 19-2902-RGA
 Patent Litigation


 MERCK SHARP & DOHME CORP.,

                          Plaintiff,

          v.                                            C.A. No. 21-1033-RGA

 DR. REDDY’S LABORATORIES, INC. and
 DR. REDDY’S LABORATORIES, LTD.,

                          Defendants.


        DECLARATION OF SERVICE ON DR. REDDY’S LABORATORIES, LTD.

                  I, Alexandra M. Joyce, declare as follows:

        1.        I am an attorney at the law firm of McCarter & English, LLP, and counsel to

Plaintiff Merck Sharp & Dohme Corp. in this action.

        2.        On July 20, 2021, Russell W. Faegenberg, Esq., of Lerner David Littenberg

Krumholz & Mentlik LLP, counsel for Defendant Dr. Reddy’s Laboratories, Ltd., agreed to

accept service of the Complaint and related papers via electronic mail on behalf of Defendant Dr.

Reddy’s Laboratories, Ltd.

        3.        On August 4, 2021, I served, via electronic mail, a true and correct copy of the

Complaint and related papers on Russell W. Faegenberg, Esq., of Lerner David Littenberg

Krumholz & Mentlik LLP, counsel for Defendant Dr. Reddy’s Laboratories, Ltd., with a copy to

Tedd W. Van Buskirk, Esq. of Lerner David Littenberg Krumholz & Mentlik LLP.

        I declare under penalty of perjury that the foregoing is true and correct.




ME1 37158947v.1
Case 1:19-md-02902-RGA Document 552 Filed 08/04/21 Page 2 of 2 PageID #: 7261




Dated: August 4, 2021                    MCCARTER & ENGLISH, LLP

Of Counsel:                              /s/ Alexandra M. Joyce
                                         Michael P. Kelly (#2295)
Bruce R. Genderson                       Daniel M. Silver (#4758)
Jessamyn S. Berniker                     Alexandra M. Joyce (#6423)
Stanley E. Fisher                        Renaissance Centre
Alexander S. Zolan                       405 North King Street, 8th Floor
Elise M. Baumgarten                      Wilmington, DE 19801
Shaun P. Mahaffy                         (302) 984-6300
Anthony H. Sheh                          mkelly@mccarter.com
Jingyuan Luo                             dsilver@mccarter.com
Sarahi Uribe                             ajoyce@mccarter.com
Vanessa O. Omoroghomwan
Jihad Komis*                             Attorneys for Plaintiff
WILLIAMS & CONNOLLY LLP                  Merck Sharp & Dohme Corp.
725 Twelfth Street, N.W.
Washington, DC 20005
T: (202) 434-5000
F: (202) 434-5029
bgenderson@wc.com
jberniker@wc.com
sfisher@wc.com
azolan@wc.com
ebaumgarten@wc.com
smahaffy@wc.com
asheh@wc.com
jluo@wc.com
suribe@wc.com
vomoroghomwan@wc.com
jkomis@wc.com

*Admitted only in Michigan. Practice
supervised by D.C. Bar members
pursuant to D.C. Court of Appeals Rule
49(c)(8).




ME1 37158947v.1
